      Case 2:17-cv-05320-CCC-JAD Document 65-5 Filed 11/02/20 Page 1 of 1 PageID: 570


        From:            Victor Baginski
        To:              "Robert Tandy"
        Subject:         FW: Audio Recording
        Date:            Tuesday, March 06, 2018 11:44:58 AM




        From: Melissa Dabal [mailto:mdabal@wallingtonnj.org]
        Sent: Tuesday, March 06, 2018 11:07 AM
        To: Witold T. Baginski <wbaginski@wallingtonnj.org>
        Cc: Eugeniusz Rachelski <erachelski@wallingtonnj.org>; Richard S. Cedzidlo, Esq.
        <rcedzesq@aol.com>; Aneta Wygonik <wallington.boro@wallingtonnj.org>
        Subject: Re: Audio Recording

        Mr. Baginski:

        I'm following up with my request for the January 22, 2018 Special Meeting audio tape. The
        original request was made on February 21. I have not heard anything from you on this matter.

        Please advise.

        Best,
        Melissa Dabal

        On Wed, Feb 21, 2018 at 11:32 AM, Melissa Dabal <mdabal@wallingtonnj.org> wrote:

          Good Morning Mr. Baginski:

          Please provide me with the audio recording of the January 22, 2018 Special Meeting. You
          can send it to me via email to this address.

          Thanks in advance.

          Best,
          Melissa Dabal
          Councilwoman




_^dfkphf bj^fip MNMP
